                                          Case 5:17-cv-00072-BLF Document 486 Filed 03/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     FINJAN, INC.,                                      Case No. 17-cv-00072-BLF
                                   9                    Plaintiff,
                                                                                            ORDER RE TELEPHONIC HEARING
                                  10             v.                                         VIA DIRECT DIAL-IN
                                  11     CISCO SYSTEMS INC.,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          The Court previously authorized telephonic appearances via Court Call for the motions set

                                  15   for hearing on March 26, 2020 at 9:00 AM. To facilitate public access to the hearing, the Court

                                  16   now orders that telephonic appearances shall be made via direct dial-in instead of Court Call. To

                                  17   join the hearing, call (888) 278-0296 and use the following access code when prompted: 9795027.

                                  18   Persons joining the hearing are to dial in at least 5 minutes before the hearing for check-in. If

                                  19   possible, a land line should be used rather than a cellular telephone.

                                  20          For questions regarding telephonic hearings, please contact Tiffany Salinas-Harwell by

                                  21   email at blfcrd@cand.uscourts.gov.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: March 19, 2020

                                  25                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  26                                                    United States District Judge
                                  27

                                  28
